DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations using the word “means” that has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “means” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for determining, for each of the plurality of synthesizers, a time or phase difference between the common reference signal and a synthesizer output” and “means for phase-adjusting operation of the synthesizers based on the time or phase differences to phase-align the synthesizers”, recited in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In light of specification, page 10, of the instant application, each of the limitation can refer to a structure comprising a processor “computer system” and a memory “computer readable medium” which stores computer instructions “computer instructions” executable by the processor for performing the recited function. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al (10,116,315) in view of Hoshino (2012/0076180).
-Regarding claim 1, Zhuang et al  teaches a synthesizer system (“integrated circuit”, col. 1, line 14) comprising: a plurality of synthesizer circuits (comprising respective synthesizers (“PLLs”,  col. 1, line 19)) coupled to receive a common reference signal (“reference clock”, col. 1, line 19) , wherein each synthesizer circuit  is  configurable of comprising: a synthesizer (being a phase-locked loop (“PLL”, col. 1, line 19)) having an input coupled to receive the common reference signal and an output for providing an output clock signal (“output clock signal”, col. 1, line 20) .

In analogous art, Hoshino teaches a synthesizer being/comprising a phase-locked loop (see figure 9, and [0045, 0079-0083]), the synthesizer comprising:
a phase measurement circuit (comprising (401)) having a first input coupled to receive a common reference signal (Ref), a second input coupled to an output, (being an output of (102) or an output of (103)), of the synthesizer, and an  output for providing one or more measurement values (“phase difference between the reference signal and the frequency divided signal”, [0081]), each measurement value representing a time or phase difference between the common reference signal on the first input and the synthesizer output on the second input, (see [0082, 0083]) ; and 
a synchronization circuit (comprising (108)) configured to phase-adjust operation of the synthesizer based on the one or more measurement values, to synchronize, or namely, phase-align, the synthesizer with the common reference signal (see [0045]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement, or alternatively implement, Zhuang et al, as 
With the implementation, Zhuang et al  in view of Hoshino teaches that as results, the synchronization circuit of each synthesizer  phase-aligns the synthesizer with the other synthesizers (since all the synthesizers, by then, phase-align with the common reference signal).
 -Regarding claim 2, Zhuang et al  in view of Hoshino teaches that the phase measurement circuit comprises a time-to-digital converter (401), (see Hoshino, figure 9 and [0080]).
-Regarding claim 3, as for claim 1, Zhuang et al  in view of Hoshino teaches that the synthesizer is a phase-locked loop.
-Regarding claim 5, Zhuang et al  in view of Hoshino teaches that the synchronization circuit is configurable to comprise a delay circuit (“delay circuit 901”, [0145]) , (see Hoshino, [0145-0148]).

Zhuang et al  in view of Hoshino does not teaches whether the delay circuits are delay lines, as claimed.
However, it is well-known in the art that a delay line is one among alternatives of delay circuit, and the examiner takes Official Notice on the prior art teaching the well-known feature.
For applications, it would have been obvious for one skilled in the art before the effective filing date of the invention to alternatively implement Zhuang et al  in view of Hoshino in such a way that the delay circuits would alternatively be delay lines for providing time delays, as required and expected by the delay circuits.
-Regarding claim 7, Zhuang et al  in view of Hoshino teaches that the system comprises a controller (402, 110, 108) configured to determine a phase adjustment value (e.g.,  a value outputted from (108) and/or one of other values provided by the controller) for a given synthesizer circuit based on one or more measurement values from the given synthesizer circuit, (see Hoshino, figure 9, and [0045, 0082, 0083]).
-Regarding claim 8, Zhuang et al  in view of Hoshino teaches that the controller is part of the given synthesizer circuit (as being part of the synthesizer of the given synthesizer circuit).
-Regarding claim 9, Zhuang et al  in view of Hoshino does not teach that the controller is external to the given synthesizer circuit, as claimed.
Zhuang et al  in view of Hoshino teaches that the controller is internal to the given synthesizer circuit (as being internal to  the synthesizer of the given synthesizer circuit).
In re Japikse, 86 USPQ70.
-Regarding claim 10, Zhuang et al  in view of Hoshino teaches that the phase adjustment value, (e.g., a value (“compared differences”, [0083] provided by the controller), can comprise a negative time value, (see “The difference detection circuit 402 compares the currently-calculated difference and difference calculated one  period before the current frequency-divided signal which is retained in the retaining section 110 and outputs a detection signal when the signs of the compared differences are changed therebetween, (see Hoshino, [0082-0083]).
-Regarding claim 11, Zhuang et al  in view of Hoshino teaches that the phase adjustment value comprises a phase offset (outputted from (108)), (see Hoshino, figure 9, and [0045]).
-Regarding claim 12, Zhuang et al  in view of Hoshino teaches that the phase adjustment value is based on a plurality of measurement values (“phase difference between the reference signal and the frequency divided signal”, [0081]) outputted from (401) , (see Hoshino, figure 9).
-Regarding claim 13, Zhuang et al  in view of Hoshino does not teach whether the phase adjustment value comprises an average of the plurality of measurement values, as claimed.
However, using an average of a variable value to be a better presentative of said variable value is well-known in the art, and the examiner takes Official Notice on other prior art teaching the well-known feature.

With the implementation, Zhuang et al  in view of Hoshino teaches that the phase adjustment value would further comprise the average of the plurality of measurement values.
-Regarding claim 15, Zhuang et al  in view of Hoshino teaches that the common reference signal can be an alternating clock signal (see Hoshino, (Ref) of figure 3).
-Regarding claim 16, Zhuang et al  in view of Hoshino teaches that the system comprises a circuit  (inherently included) configured to provide the common reference signal to the system.
-Regarding claim 17, as applied to claims 1-3, 5-13, 15, 16 set forth above and herein incorporated , Zhuang et al  in view of Hoshino teaches a method, performed by  synthesizer system (“integrated circuit”, col. 1, line 14 of Zhuang et al) of phase aligning multiple synthesizers (comprising respective synthesizers (“PLLs”,  col. 1, line 19 of Zhuang et al  ), the method configurable of comprising: 
procedure of providing a common reference signal (“reference clock”, col. 1, line 19 of Zhuang et al ) to each of a plurality of synthesizers (“PLLs”,  col. 1, line 19 of Zhuang et al); 
procedure of,  for each synthesizer, providing, a phase measurement circuit (comprising (401),  figure 9 of Hoshino)) one or more measurement values (“phase difference between the reference signal and the frequency divided signal”, [0081] of Hoshino), each measurement 
procedure of phase-adjusting, via a synchronization circuit (comprising (108), figure 9 of Hoshino),  operation of the synthesizer based on the one or more measurement values to phase-align the synthesizer with the other synthesizers.
-Claim 18 is rejected with similar reasons for claim 7.
-Claim 19 is rejected with similar reasons for claim 10 or 11.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al in view of Hoshino, and further in view of Lye et al (9,225,507).
-Regarding claim 20, as applied to claim 17 set forth above and herein incorporated, Zhuang et al  in view of Hoshino teaches a synthesizer system (“integrated circuit”, col. 1, line 14 of Zhuang et al)  configurable of comprising: a plurality of synthesizers (comprising respective synthesizers (“PLLs”,  col. 1, line 19 of Zhuang et al  ), each synthesizer having an input coupled to receive a common reference signal (“reference clock”, col. 1, line 19 of Zhuang et al ).
Zhuang et al in view of Hoshino does not teach whether the system comprises means for determining, for each of the plurality of synthesizers, a time or phase difference between the common reference signal and a synthesizer output; and means for phase-adjusting operation of the synthesizers based on the time or phase differences to phase-align the synthesizers, as claimed.
However, Zhuang et al in view of Hoshino teaches that the synthesizer system performs a method, the method configurable of comprising:

procedure of phase-adjusting, (see (108), figure 9 of Hoshino),  operation of the synthesizers based on the time or phase differences to phase-align the synthesizers.
In analogous art, Lye et al  teaches that a method of a system can be implemented with a processor “processor” and a memory “memory device” which stores computer instructions “computer instructions” executable by the processor for performing the method, (see col. 9, lines 1-10).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement, or alternatively implement, Zhuang et al  in view of Hoshino, as taught by Lye et al, in such a way that the system would comprises a processor and a memory which stores computer instructions that, when executed by the processor, performs the method, so that the system would be enhanced with programmable features in high-speed fashion.
(In comparisons, within the system of Zhuang et al  in view of Hoshino and Lye et al,  a structure comprising the processor and the memory storing  computer instructions of determining,  for each of the plurality of synthesizers, a time or phase difference between the common reference signal and a synthesizer output is considered here equivalent with the limitation “means for determining, for each of the plurality of synthesizers, a time or phase difference between the common reference signal and a synthesizer output”, and a structure .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7, 8, 11, 12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayer et al (2017/0324419).
-Regarding claim 1, Mayer et al  teaches a synthesizer system (30) (see figure 2)  comprising: 
a plurality of synthesizer circuits (31a, 31b, 31c) coupled to receive a common reference signal (CLKREF),  
wherein each synthesizer circuit (see (80) of figure 3A) comprises: 
a synthesizer (81) having an input coupled to receive the common reference signal and an output (outputting an output signal (CLKOUT)); 
a phase measurement circuit (92, 93, 91) having a first input (being an input of (92)) coupled to receive the common reference signal, a second input (being an input of (91)) coupled to the output of the synthesizer, and an output (being an output of (93))  for providing T) from the  common reference signal, (see [0074, 0075, 0077]), (said difference considered here equivalent with the limitation “phase difference between the common reference signal on the first input and the synthesizer output on the second input” and hereafter called so); and 
a synchronization circuit (comprising (95])) configured to phase-adjust, via (95), operation of the synthesizer based on the one or more measurement values to phase-align the synthesizer  with the other synthesizers, (see [0081,0084]).
-Regarding claim 3, Mayer et al  teaches that the synthesizer comprises a phase-locked loop (81) (see figure 3A).
-Regarding claim 4, Mayer et al teaches that the phase locked loop is configurable to comprise a delta sigma modulator (168) (see figure 5), or namely, the synchronization circuit is configurable to comprise the delta sigma modulator of the phase-locked loop.
-Regarding claim 7, Mayer et al  teaches that the system is configurable to comprise a controller (175, 172) configured to determine a phase adjustment value (outputted from (172)) for a given synthesizer circuit based on one or more measurement values from the given synthesizer circuit, (see figure 5 and [0109-0111]).
-Regarding claim 8, Mayer et al  teaches that the controller is part of the given synthesizer circuit, (see figure 5).
-Regarding claim 11, Mayer et al  teaches that the phase adjustment value comprises a phase offset (“phase offset”, [0110]).
T) (see figure 5).
-Regarding claim 14, Mayer et al  teaches that the controller is configurable to provide the phase adjustment value (“phase offset”, [0110]) to a phase modulation port (being a port of (168)) of the synthesizer, (see figure 5).
-Regarding claim 15, as for claim 1, Mayer et al  teaches that the common reference signal is a clock (CLKREF) having rising/falling edges, (see [0075]), or namely, is an alternating clock signal.
-Regarding claim 16, Mayer et al  teaches that the system comprises a circuit (inherently included) configured to provide the common reference signal (CLKREF), (see figure 3A).
-Regarding claim 17, as applied to claim 1 set forth above and herein incorporated, Mayer et al  teaches a method, performed by a synthesizer system (30) (see figure 2),  of phase aligning multiple synthesizers (31a, 31b, 31c), the method comprising: providing a common reference signal (CLKREF) to each of a plurality of synthesizers; and for each synthesizer (see (80) of figure 3A), providing one or more measurement values (Δɸ), each measurement value representing a  phase difference between the common reference signal and the synthesizer output; and phase-adjusting, via (95), operation of the synthesizer based on the one or more measurement values to phase-align the synthesizer with the other synthesizers.
-Claim 18 is rejected with similar reasons for claim 7.
-Claim 19 is rejected with similar reasons for claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG PHU/
Primary Examiner
Art Unit 2632